DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	This action is in response to Applicant’s amendment filed on 2/18/2021.

Summary
Claims 1, 7, 18, and 20 are amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Isaacson on 2/23/2021.
The application has been amended as follows:
(Claim 8) has been amended to change the dependency to claim 1 to become,
--The method of claim 1, wherein rotating the crimping rollers comprises controlling a rotational speed of the crimping rollers so that a linear speed of ends of the crimping extensions is substantially similar to a linear speed of the laminated web material.--


Allowable Subject Matter
Claims 1-5,7-9,16-20,22 and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the claimed combination including the following features:
None of the cited prior art, specifically Bambara (US 4,011,798) or Gerrard (GB 2080765 A) specifically teach or make obvious using crimping rollers with extensions extending from the axis of rotation such that the extensions pinch the laminated web material across a transverse length of the first and second transverse seams. Further, none of the cited prior art teach deflating a transverse row of inflated cells before applying a crimping adhesive.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731